Title: Matthew W. Jackson to James Madison, 6 February 1836
From: Jackson, Matthew W.
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Danville Va.
                                
                                Feb. 6. 1836—
                            
                        
                        
                        Permit a friend & relative, though a stranger, to address you upon a subject deeply interesting to
                            every child of Adam. Before entering upon it, I would remark as a part of my apology that I am by profession a minister of
                            the Gospel of the Presbyterian Church, & a little allied to your family. My mother is a sister to Col. James
                            Madison of Prince Edward now in the legislature, with whom I believe you have some acquaintance. The circumstance of
                            relationship is in itself a light thing, inasmuch as it is no guarantee to wisdom or virtue; but it ought to produce a
                            more tender sympathy & more active exertions for the welfare of our friends. I have heard with a good deal of
                            concern from time to time of the debilitated state of your body, & according to the course of nature you cannot be
                            expected to remain much longer on this earth as a blessing to your country & a comfort to your friends. I should
                            be very happy to learn that you had faith in God through Christ our Redeemer & a lively hope of immortality; so
                            that while the outward man perishes "the inward man" as Paul says 2 Cor. 4. 16 "is renewed day by day." You have aided Sir
                            in redeeming a nation, but Christ came to redeem a world; not from temporal bondage, but spiritual; not from temporal
                            death, but eternal death, the death of the soul. Our holy religion comes not only with sublime
                            doctrines & precepts as a help to the statesman & Philosopher, but it brings pardon to the guilty
                            & salvation to the lost. Yea it not only comes with the offer of pardon & salvation, but imparts divine
                                energy to the crippled prostrate powers of the sinner, which enables him to rise from his
                            wretchedness & set out for glory. Here is a peculiarity in the christian System which not only stamps upon it the
                            seal of Divinity, but gives it an efficiency which transcends all human exertion & mocks at all opposition. Permit
                            me Sir to urge upon you the necessity of this Divine influence to qualify you for heaven; & that you may have
                            divine authority, for this important requirement I will refer you to the Gospel of St. John chap. 3. verses 1. to 10.
                            inclusive, which I hope you will do me the favour to read. There are other passages teaching the same doctrine, but in
                            this you will find spiritual regeneration so clearly taught in a dialogue between Christ & a Jewish ruler, that it
                            is next to an impossibility to misunderstand it. This new birth which Christ says is indispensibly necessary, transforms
                            the soul into the divine image, makes it a child of God, & an heir of heaven. This elevation of our spiritual
                            being, this refinement of our moral powers, this alliance to God & heaven, is an object worthy of our most ardent
                            pursuit, is a relationship congenial to our nature. We are taught in the volume of divine revelation that God has a family
                            on earth & that family consist of that portion of Adam’s race who are regenerated by the Holy Spirit, & who
                            believe on the Son of God. My dear Sir will you & the amiable partner of your bosom think on these things
                            seriously, before you quit this stage of action & endeavour to reach the boon of immortal bliss? If the
                            infirmities of age are not crowding upon you too fast I should be happy to hear from you upon this subject; but it is not
                            very important. I could wish we had received more gratifying intelligence with regard to this subject from some of your
                            illustrious predecessors in the Presidential chair before they left the world, men who indeed like yourself honoured thier
                            country, & were honoured by it. May the Lord sustain you by the right hand of his power, while "dust to dust
                            descends"; & fit the immortal part for joys on high. With sentiments of profound respect yours &c.
                        
                        
                            
                                Matthew. W. Jackson
                            
                        
                    